         Case 1:18-cv-09936-LGS Document 118 Filed 09/18/19 Page 1 of 2




                                                                     September 8, 2019

VIA EMAIL

The Honorable Lorna G. Schofield
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

               Re:      Jane Doe, et al. v. The Trump Corporation, et al., l8-cv-09936 (LGS)

Dear Judge Schofield:

        As noted in Defendants’ letter filed Friday evening (Doc. No. 108), Plaintiffs’ counsel were
unavailable on Friday afternoon when Defendants’ counsel sent us the draft protective order that
they submitted to the Court a few hours later. While the parties remain largely in agreement with
respect to the terms of that order, there is one area of disagreement. As indicated at the
September 5 status conference, Plaintiffs are prepared to agree to a protective order that permits
Defendants themselves to have access to confidential identity information. However, after further
consultation with our clients, it is clear that Plaintiffs continue to have serious concerns about
Defendants’ misuse of such information. Accordingly, yesterday we proposed to Defendants a
revised protective order that included one additional protection against such misuse—namely, a
provision that would prevent Defendants from contacting the Plaintiffs or their family members
directly.
        Counsel for Defendants initially responded by indicating that Defendants were generally
prepared to agree to such a provision, but that counsel for Defendants should be permitted to
contact unrepresented potential non-party witnesses in accordance with applicable rules.
Accommodating that concern, we then proposed a revision to the no-contact provision that carved
out counsel of record acting in accordance with applicable rules. (See Exhibit A ¶ 14.) (A redline
reflecting Plaintiffs’ revisions to Defendants’ draft is also attached as Exhibit B hereto.) In an
apparent shift in position, Defendants’ counsel then refused to agree to any limitation on
Defendants themselves contacting the family members of the Plaintiffs. We asked defense counsel
to explain what legitimate reason Defendants themselves might have to contact Plaintiffs’ family
members, and defense counsel responded with an email setting forth their position. The parties’
correspondence on these issues is enclosed as Exhibit C. (We have made minor redactions of
         Case 1:18-cv-09936-LGS Document 118 Filed 09/18/19 Page 2 of 2




certain personal medical information concerning Mr. Quinn’s family and whereabouts on Friday
afternoon.)
        For the avoidance of doubt, Plaintiffs’ position is that Defendants’ counsel of record should
be bound by applicable rules with respect to their contact with Plaintiffs and their family members,
and that Defendants themselves, and their agents other than counsel of record, have no legitimate
basis to contact either Plaintiffs or their family members directly and should not be permitted to
do so. In other words, there is no good reason (and Defendants have not offered one) for President
Trump or his children to contact either the Plaintiffs or their family members. Clearly, given the
vast differences in economic, social and political status between Plaintiffs and Defendants, any
effort to do so would almost certainly intimidate and terrify Plaintiffs and their family members,
which was precisely the point of allowing them to proceed pseudonymously in the first place.
Defendants’ largely unexplained resistance to those limitations is troubling and only reinforces our
clients’ understandable fears.
        Plaintiffs respectfully ask the Court to enter the protective order enclosed as Exhibit A
hereto. We would be glad to submit any further support for this request that may be helpful to the
Court.
                                                      Respectfully submitted,




                                                      Roberta A. Kaplan
                                                      KAPLAN HECKER & FINK LLP
                                                      350 Fifth Avenue, Suite 7110
                                                      New York, NY 10118
                                                      (212) 763-0883
                                                      rkaplan@kaplanhecker.com
         Case 1:18-cv-09936-LGS Document 118-1 Filed 09/18/19 Page 1 of 9



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


JANE DOE, LUKE LOE, RICHARD ROE, and
MARY MOE, individually and on behalf of all
others similarly situated,
                                    Plaintiffs,
                v.                                         No. 1:18-cv-09936-LGS
THE TRUMP CORPORATION, DONALD J.
TRUMP, in his personal capacity,
DONALD TRUMP JR., ERIC TRUMP, and
IVANKA TRUMP,
                                 Defendants.


                     [PROPOSED] STIPULATED PROTECTIVE ORDER

     LORNA G. SCHOFIELD, United States District Judge:

         The Court having found that good cause exists for the issuance of an appropriately tailored
protective order, and the parties having stipulated to the following provisions, it is hereby
ORDERED that any person subject to this Order—including without limitation the parties to the
action; their attorneys, representatives, employees, agents, experts, and consultants, acting as such;
all third parties providing discovery in this action; and all other interested persons with actual or
constructive notice of this Order—shall adhere to the following terms, upon pain of contempt:

Confidential Identity Information

1.       “Confidential Identity Information” is hereby defined as (i) the identities of Plaintiffs
         Jane Doe, Luke Loe, Richard Roe, and Mary Moe, and (ii) any documents, information,
         or materials that may reasonably be expected to lead to the identification of those
         Plaintiffs as the individuals who filed the action.

2.       Any person subject to this Order shall not disclose Confidential Identity Information to
         anyone else except as this Order expressly permits, and shall take all due precautions
         to prevent the unauthorized or inadvertent disclosure.

Discovery Materials May Be Designated as Confidential and/or Confidential Identity
Information

3.       A person producing “Discovery Material” (i.e., information of any kind provided in the
         course of discovery in this action) may designate as Confidential any material or portion
         thereof that contains trade secrets, proprietary business information, competitively
         sensitive information, or other information the disclosure of which would, in the good
         faith judgment of the designating person, be seriously detrimental to the producing
     Case 1:18-cv-09936-LGS Document 118-1 Filed 09/18/19 Page 2 of 9



     person’s business or personal interests. A person producing Discovery Material may
     designate as Confidential Identity Information any material or portion thereof that, in the
     good faith opinion of the producing person, meets the definition of Confidential Identity
     Information in paragraph 1 above.

4.   Any person subject to this Order who receives from any other person any Discovery
     Material that is designated as Confidential or Confidential Identity Information (together,
     “Protected Material”) shall not disclose such Protected Material to anyone else except as
     expressly permitted hereunder. Protected Material shall be used solely in connection with
     the litigation of this action and for no other purpose whatsoever, provided that nothing in
     this Order shall limit disclosure or use by a producing person of its own Protected
     Material.

5.   Where the portion of Discovery Material constituting Protected Material is reasonably
     separable from the non-Protected Material portion, only the portion constituting Protected
     Material shall be so designated. Any party that intends to use only non-Protected Material
     portions of a document containing Protected Material as part of a motion, or at a
     deposition or trial, may request that the producing party provide a redacted version of that
     document.
6.   With respect to the protected portion of any Discovery Material other than deposition
     transcripts and exhibits, the producing person or that person’s counsel may designate
     Discovery Material or any portion thereof as “Confidential” or “Confidential Identity
     Information” by stamping or otherwise clearly marking as “Confidential” or
     “Confidential Identity Information,” respectively, the protected document or portion in a
     manner that will not interfere with legibility or audibility. Deposition testimony may be
     designated as Confidential and/or Confidential Identity Information either on the record
     during the deposition or in writing within five business days of receipt of the transcript. If
     so designated, the final transcript of the designated testimony shall be bound in a separate
     volume and bear the notation “Confidential Information Governed by Protective Order,”
     “Confidential Identity Information Governed by Protective Order,” or “Confidential
     Information and Confidential Identity Information Governed by Protective Order.”

7.   If at any time prior to the trial of this action, a producing person believes in good faith
     that Discovery Material or a portion thereof that that person previously produced without
     limitation should be designated as “Confidential” and/or “Confidential Identity
     Information,” the producing person may so designate that material or portion by promptly
     notifying all parties in writing. Such designated Discovery Material will thereafter be
     treated as Confidential and/or Confidential Identity Information under the terms of this
     Order. In addition, the producing person shall provide each other party with replacement
     versions of such Discovery Material that bears the appropriate designation within two
     business days of providing such notice.




                                               2
       Case 1:18-cv-09936-LGS Document 118-1 Filed 09/18/19 Page 3 of 9



8.    Any party may designate, as Confidential or Confidential Identity Information, Discovery
      Material produced by another party without such a designation, provided that such
      Discovery Material contains the designating party’s own Confidential or Confidential
      Identity Information. Such designation shall be accomplished by providing written notice
      to all receiving parties identifying the Discovery Material whose designation is be
      affected. In addition, the designating party shall provide all receiving parties with
      replacement versions of such Discovery Material that reflect the new designation.

Who May Receive Protected Material

9.    No person subject to this Order, other than the producing person, shall disclose any
      Confidential Discovery Material to any other person whomsoever, except to:

        a.     the parties to this action;

        b.     counsel retained specifically for this action, including any paralegal, clerical, or
               other assistant employed by such counsel to work on this action, and in-house
               counsel for the Trump Corporation;

        c.     as to any document, its author, its addressee, and any other person shown on the
               face of the document as having received a copy;

        d.     any witness who counsel for a party in good faith believes may be called to
               testify at trial or deposition in this action, provided such person, other than
               those persons set forth in subparagraphs 9(a) and (c), has first executed a Non-
               Disclosure Agreement in the form annexed hereto;

        e.     any person retained by a party to serve as an expert witness or consultant or
               otherwise provide specialized advice to counsel in connection with this action,
               provided such person has first executed a Non-Disclosure Agreement in the
               form annexed hereto, and further provided that any such support staff are
               subject to contractual or professional duties of confidentiality with respect to
               such material;

        f.     stenographers and video technicians engaged to transcribe or record depositions
               conducted in this action, provided such persons are subject to contractual or
               professional duties of confidentiality with respect to such material;

        g.     independent photocopying, graphic production services, or other litigation
               support services employed by the parties or their counsel to assist in this action,
               including computer service personnel performing duties in relation to a
               computerized litigation system, provided such persons are subject to contractual
               or professional duties of confidentiality with respect to such material;

        h.     the Court and its staff;

        i.     any mediators engaged by the parties; and


                                               3
        Case 1:18-cv-09936-LGS Document 118-1 Filed 09/18/19 Page 4 of 9



          j.      any other person whom the producing person, or other person designating the
                  Discovery Material as Confidential, agrees in writing may have access to such
                  Confidential Discovery Material.

  10.     No person subject to this Order, other than the Plaintiff whose identity is being
          protected, shall disclose any Confidential Identity Information to any other person
          whomsoever, except to:

          a.      any person referred to in subparagraphs 9 (a), (b), (e), (f), (g), (h), and (i) above;

          b.      any non-party witness who counsel for a party in good faith believes may be
                  called to testify at trial or deposition in this action, and who counsel for a party
                  in good faith believes needs access to Confidential Identity Information in order
                  to provide relevant testimony, provided such person has first executed a Non-
                  Disclosure Agreement in the form annexed hereto;

          c.      any non-party recipient of a subpoena issued pursuant Federal Rule of Civil
                  Procedure 45 who counsel for a party in good faith believes needs access to
                  Confidential Identity Information in order to provide relevant documents or
                  testimony, provided such person has first executed a Non-Disclosure
                  Agreement in the form annexed hereto;

          d.      any other person who the Plaintiff whose identity is being protected agrees in
                  writing may have access to such Confidential Identity Information, provided
                  such person has first executed a Non-Disclosure Agreement in the form
                  annexed hereto.

11.     Prior to the disclosure of any Confidential Discovery Material or Confidential Identity
        Information to any person referred to in subparagraphs (9)(d) and (e), and 10(b), (c), and
        (d) above, such person shall be provided by counsel with a copy of this Protective Order
        and shall sign a Non-Disclosure Agreement, in the form annexed hereto, stating that that
        person has read this Order and agrees to be bound by its terms. To the extent that any
        such person refuses to sign the Non-Disclosure Agreement, a party may seek proper
        recourse including, but not limited to, an order directing that such person is subject to the
        terms set forth herein. Counsel shall retain each signed Non-Disclosure Agreement, hold
        it in escrow, and produce it to opposing counsel, upon request, either prior to such person
        being permitted to testify (at deposition or trial) or at the conclusion of the case,
        whichever comes first.

12.     Nothing herein shall restrict a qualified recipient from making working copies, abstracts,
        digests, or analyses of Protected Material for use in connection with this action, and such
        working copies, abstracts, digests, and analyses of Protected Material shall be deemed to
        have the same level of protection as such Protected Materials has under this Order.

13.     In the event any person having possession, custody, or control of any Protected Material
        produced in this action receives a subpoena or other process or order to produce such
        information, such subpoenaed person or entity shall promptly notify the attorneys of

                                                   4
       Case 1:18-cv-09936-LGS Document 118-1 Filed 09/18/19 Page 5 of 9



       record of the producing party and furnish those attorneys with a copy of said subpoena or
       other process or order. Nothing in this Order shall be construed to require the party to
       whom the subpoena or other process or order is directed to give written notice where
       prohibited by law.
No Contact of Plaintiffs by Defendants

14.    Under no circumstances shall any Defendant or agent of any Defendant, other than
       Defendants’ counsel of record acting in accordance with applicable rules, contact (or
       direct others to contact) any Plaintiff or any of Plaintiffs’ relatives.
Objecting to Designations of Confidential Material

15.    Any person who objects to any designation of Confidential Material may at any time
       prior to trial serve upon the designating person and all other parties a written notice
       stating the grounds of the objection. The designating person and objecting person shall
       meet and confer within 7 days of such notice. In absence of an agreement otherwise, the
       Confidential Material will lose its designation 14 days after the written notice of
       objection, unless the designating party seeks affirmative relief from the Court, in which
       case the Confidential Material will retain its designation until the Court resolves the
       dispute. The designating party shall bear the burden of demonstrating the propriety of its
       designation.

Filing Protected Material in These Actions

16.    If a party wishes to file Confidential Material with the Court, the party shall submit the
       Confidential Material to the Court in accordance with the procedures for redacted and
       sealed filings set forth in section I.C.3 of the Court’s Individual Rules and Practices in
       Civil Cases. The party with the interest in confidential treatment bears the burden of
       persuasion.

17.    If a party wishes to file Confidential Identity Information with the Court, the party shall
       redact all Confidential Identity Information in its public filing, and shall file an
       unredacted copy in accordance with section I.C.3. of the Court’s Individual Rules and
       Practices in Civil Cases. Given the Court’s prior orders permitting Plaintiffs to proceed
       under pseudonyms, a party need not seek leave from the Court in order to file
       Confidential Identity Information in redacted form.

18.    Plaintiffs should be referred to by their respective pseudonyms in all court filings,
       discovery requests, and correspondence between persons permitted to receive
       Confidential Identity Information under paragraphs 9 and 10 above.

Inadvertent Disclosure of Privileged Materials

19.    Pursuant to Rule 502 of the Federal Rules of Evidence, if, in connection with this
       litigation, and despite having taken reasonable steps to prevent the disclosure of
       information that it claims is subject to a claim of attorney-client privilege or attorney
       work product, a producing person inadvertently discloses information subject to a claim
       of attorney-client privilege or attorney work product (“Inadvertently Disclosed
                                                 5
       Case 1:18-cv-09936-LGS Document 118-1 Filed 09/18/19 Page 6 of 9



       Information”), such disclosure, in itself, shall not constitute or be deemed a waiver or
       forfeiture of any claim of privilege or work product protection with respect to the
       Inadvertently Disclosed Information and its subject matter.
20.    If a disclosing person makes a claim of inadvertent disclosure, all receiving persons shall,
       within five business days, return or destroy all copies of the Inadvertently Disclosed
       Information, and provide a certification of counsel that all such information has been
       returned or destroyed.

21.    Within five business days of the notification that such Inadvertently Disclosed
       Information has been returned or destroyed, the disclosing person shall produce a
       privilege log with respect to the Inadvertently Disclosed Information.

22.    If a receiving person thereafter moves the Court for an order compelling production of
       the Inadvertently Disclosed Information, that motion shall be filed under seal, and shall
       not assert as a ground for entering such an order the mere fact of the inadvertent
       production. The disclosing person retains the burden of establishing the privileged or
       protected nature of any Inadvertently Disclosed Information. Nothing in this Order shall
       limit the right of any party to request in camera review of the Inadvertently Disclosed
       Information.

Right to Assert Other Objections

23.    This Order shall not prejudice the rights of any party or non-party to this action to: (a)
       oppose production of any information on the ground of the attorney-client privilege, the
       attorney work product doctrine, non-responsiveness, or any privilege or immunity
       recognized by this Court or the courts of the State of New York, nor shall it be deemed a
       waiver of any objection to such production; (b) object to the production of documents or
       information it considers to be outside the scope of discovery; or (c) object to the
       authenticity or admissibility into evidence of any document, testimony, or other evidence
       subject to this Order.

Severability and Retention of Jurisdiction

24.    The invalidity or unenforceability of any provision of this Order shall not affect the
       validity or enforceability of any other provision of this Order, which shall remain in full
       force and effect.

25.    In the event that the Court determines that Plaintiffs shall not longer be permitted to
       proceed under pseudonyms, the provisions of this Order relating to Confidential Identity
       Information will be deemed to no longer apply. Such a determination will not excuse any
       prior violation of those provision relating to Confidential Identity Information or in any
       way limit the Court’s authority to impose sanctions for such a prior violation.

26.    This Court shall retain jurisdiction over all persons subject to this Order for so long as
       such persons are in possession, custody, or control of Protected Material and to the extent
       necessary to enforce any obligations arising hereunder or to impose sanctions for any
       contempt thereof.


                                                 6
         Case 1:18-cv-09936-LGS Document 118-1 Filed 09/18/19 Page 7 of 9



SO STIPULATED.

Dated:         , 2019



Roberta A. Kaplan, Esq.                      Joanna C. Hendon, Esq.
John C. Quinn, Esq.                          Cynthia Chen, Esq.
Joshua Matz, Esq.
Alexander J. Rodney, Esq.                    SPEARS & IMES LLP
Matthew J. Craig, Esq.                       51 Madison Avenue
Emily C. Cole, Esq.                          New York, NY 10010
                                             Telephone: (212) 897-4487
KAPLAN HECKER & FINK LLP                     Facsimile: (212) 213-0849
350 Fifth Avenue, Suite 7110                 jhendon@spearsimes.com
New York, New York 10118                     cchen@spearsimes.com
Telephone: (212) 763-0883
Facsimile: (212) 564-0883                    Attorneys for Defendants
rkaplan@kaplanhecker.com
jquinn@kaplanhecker.com
jmatz@kaplanhecker.com
arodney@kaplanhecker.com
mcraig@kaplanhecker.com
ecole@kaplanhecker.com

Andrew G. Celli, Jr., Esq.
Matthew D. Brinckerhoff, Esq.
O. Andrew F. Wilson, Esq.
Katherine Rosenfeld, Esq.
David Berman, Esq.

EMERY CELLI BRINCKERHOFF & ABADY LLP
600 Fifth Avenue at Rockefeller Center
New York, NY 10020
Telephone: (212) 763-5000
acelli@ecbalaw.com
mbrinckerhoff@ecbalaw.com
awilson@ecbalaw.com
krosenfeld@ecbalaw.com
dberman@ecbalaw.com

Attorneys for Plaintiffs




                                         7
         Case 1:18-cv-09936-LGS Document 118-1 Filed 09/18/19 Page 8 of 9



SO ORDERED.


Dated:



                                                   LORNA G. SCHOFIELD
                                                   United States District Judge




                                        8
         Case 1:18-cv-09936-LGS Document 118-1 Filed 09/18/19 Page 9 of 9



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


JANE DOE, LUKE LOE, RICHARD ROE, and
MARY MOE, individually and on behalf of all
others similarly situated,
                                  Plaintiffs,
               v.                                        No. 1:18-cv-09936-LGS
THE TRUMP CORPORATION, DONALD J.
TRUMP, in his personal capacity,
DONALD TRUMP JR., ERIC TRUMP, and
IVANKA TRUMP,
                                Defendants.

                              NON-DISCLOSURE AGREEMENT

         I,                          , acknowledge that I have read and understand the Protective
Order in this action governing the non-disclosure of Confidential Discovery Material and
Confidential Identity Information (together, “Protected Material”). I agree that (1) I will hold in
confidence all Protected Material to the extent required by the Protective Order and agree to be
bound by the terms of that Order; (2) I will use such Protected Material only for purposes of this
litigation and for no other purpose whatsoever; and (3) I will take all due precautions to prevent
the unauthorized or inadvertent disclosure of such Protected Material.

        By acknowledging these obligations under the Protective Order, I understand that I am
submitting myself to the jurisdiction of the United States District Court for the Southern District
of New York for the purpose of any issue or dispute arising hereunder, and that my willful
violation of any term of the Protective Order could subject me to punishment for contempt of
court.

Dated:

                                                                                        [Signature]




                                                 9
Case 1:18-cv-09936-LGS Document 118-2 Filed 09/18/19 Page 1 of 11




             EXHIBIT B
         Case 1:18-cv-09936-LGS Document 118-2 Filed 09/18/19 Page 2 of 11



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


JANE DOE, LUKE LOE, RICHARD ROE, and
MARY MOE, individually and on behalf of all
others similarly situated,
                                    Plaintiffs,
                v.                                         No. 1:18-cv-09936-LGS
THE TRUMP CORPORATION, DONALD J.
TRUMP, in his personal capacity,
DONALD TRUMP JR., ERIC TRUMP, and
IVANKA TRUMP,
                                 Defendants.


                     [PROPOSED] STIPULATED PROTECTIVE ORDER

     LORNA G. SCHOFIELD, United States District Judge:

         The Court having found that good cause exists for the issuance of an appropriately tailored
protective order, and the parties having stipulated to the following provisions, it is hereby
ORDERED that any person subject to this Order—including without limitation the parties to the
action; their attorneys, representatives, employees, agents, experts, and consultants, acting as such;
all third parties providing discovery in this action; and all other interested persons with actual or
constructive notice of this Order—shall adhere to the following terms, upon pain of contempt:

Confidential Identity Information

1.       “Confidential Identity Information” is hereby defined as (i) the identities of Plaintiffs
         Jane Doe, Luke Loe, Richard Roe, and Mary Moe, and (ii) any documents, information,
         or materials that may reasonably be expected to lead to the identification of those
         Plaintiffs as the individuals who filed the action.

2.       Any person subject to this Order shall not disclose Confidential Identity Information to
         anyone else except as this Order expressly permits, and shall take all due precautions
         to prevent the unauthorized or inadvertent disclosure.

Discovery Materials May Be Designated as Confidential and/or Confidential Identity
Information

3.       A person producing “Discovery Material” (i.e., information of any kind provided in the
         course of discovery in this action) may designate as Confidential any material or portion
         thereof that contains trade secrets, proprietary business information, competitively
         sensitive information, or other information the disclosure of which would, in the good
         faith judgment of the designating person, be seriously detrimental to the producing
     Case 1:18-cv-09936-LGS Document 118-2 Filed 09/18/19 Page 3 of 11



     person’s business or personal interests. A person producing Discovery Material may
     designate as Confidential Identity Information any material or portion thereof that, in the
     good faith opinion of the producing person, meets the definition of Confidential Identity
     Information in paragraph 1 above.

4.   Any person subject to this Order who receives from any other person any Discovery
     Material that is designated as Confidential or Confidential Identity Information (together,
     “Protected Material”) shall not disclose such Protected Material to anyone else except as
     expressly permitted hereunder. Protected Material shall be used solely in connection with
     the litigation of this action and for no other purpose whatsoever, provided that nothing in
     this Order shall limit disclosure or use by a producing person of its own Protected
     Material.

5.   Where the portion of Discovery Material constituting Protected Material is reasonably
     separable from the non-Protected Material portion, only the portion constituting Protected
     Material shall be so designated. Any party that intends to use only non-Protected Material
     portions of a document containing Protected Material as part of a motion, or at a
     deposition or trial, may request that the producing party provide a redacted version of that
     document.
6.   With respect to the protected portion of any Discovery Material other than deposition
     transcripts and exhibits, the producing person or that person’s counsel may designate
     Discovery Material or any portion thereof as “Confidential” or “Confidential Identity
     Information” by stamping or otherwise clearly marking as “Confidential” or
     “Confidential Identity Information,” respectively, the protected document or portion in a
     manner that will not interfere with legibility or audibility. Deposition testimony may be
     designated as Confidential and/or Confidential Identity Information either on the record
     during the deposition or in writing within five business days of receipt of the transcript. If
     so designated, the final transcript of the designated testimony shall be bound in a separate
     volume and bear the notation “Confidential Information Governed by Protective Order,”
     “Confidential Identity Information Governed by Protective Order,” or “Confidential
     Information and Confidential Identity Information Governed by Protective Order.”

7.   If at any time prior to the trial of this action, a producing person believes in good faith
     that Discovery Material or a portion thereof that that person previously produced without
     limitation should be designated as “Confidential” and/or “Confidential Identity
     Information,” the producing person may so designate that material or portion by promptly
     notifying all parties in writing. Such designated Discovery Material will thereafter be
     treated as Confidential and/or Confidential Identity Information under the terms of this
     Order. In addition, the producing person shall provide each other party with replacement
     versions of such Discovery Material that bears the appropriate designation within two
     business days of providing such notice.




                                               2
      Case 1:18-cv-09936-LGS Document 118-2 Filed 09/18/19 Page 4 of 11



8.    Any party may designate, as Confidential or Confidential Identity Information, Discovery
      Material produced by another party without such a designation, provided that such
      Discovery Material contains the designating party’s own Confidential or Confidential
      Identity Information. Such designation shall be accomplished by providing written notice
      to all receiving parties identifying the Discovery Material whose designation is be
      affected. In addition, the designating party shall provide all receiving parties with
      replacement versions of such Discovery Material that reflect the new designation.

Who May Receive Protected Material

9.    No person subject to this Order, other than the producing person, shall disclose any
      Confidential Discovery Material to any other person whomsoever, except to:

        a.     the parties to this action;

        b.     counsel retained specifically for this action, including any paralegal, clerical, or
               other assistant employed by such counsel to work on this action, and in-house
               counsel for the Trump Corporation;

        c.     as to any document, its author, its addressee, and any other person shown on the
               face of the document as having received a copy;

        d.     any witness who counsel for a party in good faith believes may be called to
               testify at trial or deposition in this action, provided such person, other than
               those persons set forth in subparagraphs 9(a) and (c), has first executed a Non-
               Disclosure Agreement in the form annexed hereto;

        e.     any person retained by a party to serve as an expert witness or consultant or
               otherwise provide specialized advice to counsel in connection with this action,
               provided such person has first executed a Non-Disclosure Agreement in the
               form annexed hereto, and further provided that any such support staff are
               subject to contractual or professional duties of confidentiality with respect to
               such material;

        f.     stenographers and video technicians engaged to transcribe or record depositions
               conducted in this action, provided such persons are subject to contractual or
               professional duties of confidentiality with respect to such material;

        g.     independent photocopying, graphic production services, or other litigation
               support services employed by the parties or their counsel to assist in this action,
               including computer service personnel performing duties in relation to a
               computerized litigation system, provided such persons are subject to contractual
               or professional duties of confidentiality with respect to such material;

        h.     the Court and its staff;

        i.     any mediators engaged by the parties; and


                                               3
        Case 1:18-cv-09936-LGS Document 118-2 Filed 09/18/19 Page 5 of 11



          j.      any other person whom the producing person, or other person designating the
                  Discovery Material as Confidential, agrees in writing may have access to such
                  Confidential Discovery Material.

  10.     No person subject to this Order, other than the Plaintiff whose identity is being
          protected, shall disclose any Confidential Identity Information to any other person
          whomsoever, except to:

          a.      any person referred to in subparagraphs 9 (a), (b), (e), (f), (g), (h), and (i) above;

          b.      any non-party witness who counsel for a party in good faith believes may be
                  called to testify at trial or deposition in this action, and who counsel for a party
                  in good faith believes needs access to Confidential Identity Information in order
                  to provide relevant testimony, provided such person has first executed a Non-
                  Disclosure Agreement in the form annexed hereto;

          c.      any non-party recipient of a subpoena issued pursuant Federal Rule of Civil
                  Procedure 45 who counsel for a party in good faith believes needs access to
                  Confidential Identity Information in order to provide relevant documents or
                  testimony, provided such person has first executed a Non-Disclosure
                  Agreement in the form annexed hereto;

          d.      any other person who the Plaintiff whose identity is being protected agrees in
                  writing may have access to such Confidential Identity Information, provided
                  such person has first executed a Non-Disclosure Agreement in the form
                  annexed hereto.

11.     Prior to the disclosure of any Confidential Discovery Material or Confidential Identity
        Information to any person referred to in subparagraphs (9)(d) and (e), and 10(b), (c), and
        (d) above, such person shall be provided by counsel with a copy of this Protective Order
        and shall sign a Non-Disclosure Agreement, in the form annexed hereto, stating that that
        person has read this Order and agrees to be bound by its terms. To the extent that any
        such person refuses to sign the Non-Disclosure Agreement, a party may seek proper
        recourse including, but not limited to, an order directing that such person is subject to the
        terms set forth herein. Counsel shall retain each signed Non-Disclosure Agreement, hold
        it in escrow, and produce it to opposing counsel, upon request, either prior to such person
        being permitted to testify (at deposition or trial) or at the conclusion of the case,
        whichever comes first.

12.     Nothing herein shall restrict a qualified recipient from making working copies, abstracts,
        digests, or analyses of Protected Material for use in connection with this action, and such
        working copies, abstracts, digests, and analyses of Protected Material shall be deemed to
        have the same level of protection as such Protected Materials has under this Order.

13.     In the event any person having possession, custody, or control of any Protected Material
        produced in this action receives a subpoena or other process or order to produce such
        information, such subpoenaed person or entity shall promptly notify the attorneys of

                                                   4
       Case 1:18-cv-09936-LGS Document 118-2 Filed 09/18/19 Page 6 of 11



       record of the producing party and furnish those attorneys with a copy of said subpoena or
       other process or order. Nothing in this Order shall be construed to require the party to
       whom the subpoena or other process or order is directed to give written notice where
       prohibited by law.
No Contact of Plaintiffs by Defendants

14.    Under no circumstances shall any Defendant or agent of any Defendant, other than
       Defendants’ counsel of record acting in accordance with applicable rules, contact (or
       direct others to contact) any Plaintiff or any of Plaintiffs’ relatives.
Objecting to Designations of Confidential Material

15.    14.Any person who objects to any designation of Confidential Material may at any time
       prior to trial serve upon the designating person and all other parties a written notice
       stating the grounds of the objection. The designating person and objecting person shall
       meet and confer within 7 days of such notice. In absence of an agreement otherwise, the
       Confidential Material will lose its designation 14 days after the written notice of
       objection, unless the designating party seeks affirmative relief from the Court, in which
       case the Confidential Material will retain its designation until the Court resolves the
       dispute. The designating party shall bear the burden of demonstrating the propriety of its
       designation.

Filing Protected Material in These Actions

16.    15.If a party wishes to file Confidential Material with the Court, the party shall submit
       the Confidential Material to the Court in accordance with the procedures for redacted
       and sealed filings set forth in section I.C.3 of the Court’s Individual Rules and
       Practices in Civil Cases. The party with the interest in confidential treatment bears the
       burden of persuasion.

17.    16.If a party wishes to file Confidential Identity Information with the Court, the party
       shall redact all Confidential Identity Information in its public filing, and shall file an
       unredacted copy in accordance with section I.C.3. of the Court’s Individual Rules and
       Practices in Civil Cases. Given the Court’s prior orders permitting Plaintiffs to proceed
       under pseudonyms, a party need not seek leave from the Court in order to file
       Confidential Identity Information in redacted form.

18.    17.Plaintiffs should be referred to by their respective pseudonyms in all court
       filings, discovery requests, and correspondence between persons permitted to
       receive Confidential Identity Information under paragraphs 9 and 10 above.

Inadvertent Disclosure of Privileged Materials

19.    18.Pursuant to Rule 502 of the Federal Rules of Evidence, if, in connection with this
       litigation, and despite having taken reasonable steps to prevent the disclosure of
       information that it claims is subject to a claim of attorney-client privilege or attorney
       work product, a producing person inadvertently discloses information subject to a claim
       of attorney-client privilege or attorney work product (“Inadvertently Disclosed
                                                 5
       Case 1:18-cv-09936-LGS Document 118-2 Filed 09/18/19 Page 7 of 11



       Information”), such disclosure, in itself, shall not constitute or be deemed a waiver or
       forfeiture of any claim of privilege or work product protection with respect to the
       Inadvertently Disclosed Information and its subject matter.
20.    19.If a disclosing person makes a claim of inadvertent disclosure, all receiving persons
       shall, within five business days, return or destroy all copies of the Inadvertently
       Disclosed Information, and provide a certification of counsel that all such information
       has been returned or destroyed.

21.    20.Within five business days of the notification that such Inadvertently
       Disclosed Information has been returned or destroyed, the disclosing person
       shall produce a privilege log with respect to the Inadvertently Disclosed
       Information.

22.    21.If a receiving person thereafter moves the Court for an order compelling production
       of the Inadvertently Disclosed Information, that motion shall be filed under seal, and
       shall not assert as a ground for entering such an order the mere fact of the inadvertent
       production. The disclosing person retains the burden of establishing the privileged or
       protected nature of any Inadvertently Disclosed Information. Nothing in this Order shall
       limit the right of any party to request in camera review of the Inadvertently Disclosed
       Information.

Right to Assert Other Objections

23.    22.This Order shall not prejudice the rights of any party or non-party to this action to: (a)
       oppose production of any information on the ground of the attorney-client privilege, the
       attorney work product doctrine, non-responsiveness, or any privilege or immunity
       recognized by this Court or the courts of the State of New York, nor shall it be deemed a
       waiver of any objection to such production; (b) object to the production of documents or
       information it considers to be outside the scope of discovery; or (c) object to the
       authenticity or admissibility into evidence of any document, testimony, or other evidence
       subject to this Order.

Severability and Retention of Jurisdiction

24.    23.The invalidity or unenforceability of any provision of this Order shall not affect the
       validity or enforceability of any other provision of this Order, which shall remain in full
       force and effect.

25.    24.In the event that the Court determines that Plaintiffs shall not longer be permitted to
       proceed under pseudonyms, the provisions of this Order relating to Confidential Identity
       Information will be deemed to no longer apply. Such a determination will not excuse any
       prior violation of those provision relating to Confidential Identity Information or in any
       way limit the Court’s authority to impose sanctions for such a prior violation.

26.    25.This Court shall retain jurisdiction over all persons subject to this Order for so long as
       such persons are in possession, custody, or control of Protected Material and to the extent
       necessary to enforce any obligations arising hereunder or to impose sanctions for any
       contempt thereof.
                                                 6
Case 1:18-cv-09936-LGS Document 118-2 Filed 09/18/19 Page 8 of 11




                                7
         Case 1:18-cv-09936-LGS Document 118-2 Filed 09/18/19 Page 9 of 11



SO STIPULATED.

Dated:         , 2019



Roberta A. Kaplan, Esq.                      Joanna C. Hendon, Esq.
John C. Quinn, Esq.                          Cynthia Chen, Esq.
Joshua Matz, Esq.
Alexander J. Rodney, Esq.                    SPEARS & IMES LLP
Matthew J. Craig, Esq.                       51 Madison Avenue
Emily C. Cole, Esq.                          New York, NY 10010
                                             Telephone: (212) 897-4487
KAPLAN HECKER & FINK LLP                     Facsimile: (212) 213-0849
350 Fifth Avenue, Suite 7110                 jhendon@spearsimes.com
New York, New York 10118                     cchen@spearsimes.com
Telephone: (212) 763-0883
Facsimile: (212) 564-0883                    Attorneys for Defendants
rkaplan@kaplanhecker.com
jquinn@kaplanhecker.com
jmatz@kaplanhecker.com
arodney@kaplanhecker.com
mcraig@kaplanhecker.com
ecole@kaplanhecker.com

Andrew G. Celli, Jr., Esq.
Matthew D. Brinckerhoff, Esq.
O. Andrew F. Wilson, Esq.
Katherine Rosenfeld, Esq.
David Berman, Esq.

EMERY CELLI BRINCKERHOFF & ABADY LLP
600 Fifth Avenue at Rockefeller Center
New York, NY 10020
Telephone: (212) 763-5000
acelli@ecbalaw.com
mbrinckerhoff@ecbalaw.com
awilson@ecbalaw.com
krosenfeld@ecbalaw.com
dberman@ecbalaw.com

Attorneys for Plaintiffs




                                         8
     Case 1:18-cv-09936-LGS Document 118-2 Filed 09/18/19 Page 10 of 11



SO ORDERED.


Dated:



                                                LORNA G. SCHOFIELD
                                                United States District Judge




                                     9
      Case 1:18-cv-09936-LGS Document 118-2 Filed 09/18/19 Page 11 of 11



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


JANE DOE, LUKE LOE, RICHARD ROE, and
MARY MOE, individually and on behalf of all
others similarly situated,
                                  Plaintiffs,
               v.                                        No. 1:18-cv-09936-LGS
THE TRUMP CORPORATION, DONALD J.
TRUMP, in his personal capacity,
DONALD TRUMP JR., ERIC TRUMP, and
IVANKA TRUMP,
                                Defendants.

                              NON-DISCLOSURE AGREEMENT

         I,                          , acknowledge that I have read and understand the Protective
Order in this action governing the non-disclosure of Confidential Discovery Material and
Confidential Identity Information (together, “Protected Material”). I agree that (1) I will hold in
confidence all Protected Material to the extent required by the Protective Order and agree to be
bound by the terms of that Order; (2) I will use such Protected Material only for purposes of this
litigation and for no other purpose whatsoever; and (3) I will take all due precautions to prevent
the unauthorized or inadvertent disclosure of such Protected Material.

        By acknowledging these obligations under the Protective Order, I understand that I am
submitting myself to the jurisdiction of the United States District Court for the Southern District
of New York for the purpose of any issue or dispute arising hereunder, and that my willful
violation of any term of the Protective Order could subject me to punishment for contempt of
court.

Dated:

                                                                                        [Signature]




                                                 10
Case 1:18-cv-09936-LGS Document 118-3 Filed 09/18/19 Page 1 of 8




            EXHIBIT C
                   Case 1:18-cv-09936-LGS Document 118-3 Filed 09/18/19 Page 2 of 8




From: Joanna C. Hendon <jhendon@spearsimes.com>
Sent: Sunday, September 8, 2019 2:00 PM
To: John Quinn <jquinn@kaplanhecker.com>
Cc: Roberta Kaplan <rkaplan@kaplanhecker.com>; Alexander Rodney <arodney@kaplanhecker.com>; Andrew G. Celli
<acelli@ecbalaw.com>; Andrew Wilson <awilson@ecbalaw.com>; Andrew Kincaid <akincaid@spearsimes.com>; Cynthia
Chen <cchen@spearsimes.com>
Subject: Re: 1:18-cv-09936, Doe v. Trump, Proposed Protective Order


John,
Defendants' objection stated in my prior email carries the explanation for our rejecting the proposed language. If
Plaintiffs have decided betw een Thursday September 5 (w hen, under questioning by the Court, they accepted the terms
of the protective order we submitted t o the Court) and September 7, that they desire additional relief, not raised w ith
us until yesterday, the terms of which restrict the manner in w hich Defendants, their counsel, and agents of either may
interact w ith unrepresented persons, Plaintiffs need to persuade the Court that the Court may grant such relief, by
bringing a motion. Barring that, Defendants (and their counsel and agents) intend to defend themselves consistent w ith
the timeworn principles that govern their interactions w ith represented persons. If you insist on inserting in the
protective order language that is superfluous but bars Defendants and their counsel or their agents from contacting
Plaintiffs, w e do not object although, as noted below, w e do not believe any of this is appropriate for inclusion in an
order designed to limit disclosure of confidential information exchanged in discovery.

Let us know w hat you decide to do. Thanks.
Joanna

On Sep 8, 2019, at 1:10 PM, John Quinn <jquinn@kaplanhecker.com> w rote:

        Joanna:

        We have agreed to carve out counsel of record acting in accordance w ith applicable rules, and w e
        cannot see any legitimate reason that one of your clients w ould w ant to contact the relatives of the
        plaintiffs directly. Can you explain?

        Regards,
        John


        From: Joanna C. Hendon < jhendon@spearsimes.com>
        Sent: Sunday, September 8, 2019 12:49 PM
        To: John Quinn < jquinn@kaplanhecker.com>
        Cc: Roberta Kaplan <rkaplan@kaplanhecker.com>; Alexander Rodney <arodney@kaplanhecker.com>;
        Andrew G. Celli <acelli@ecbalaw.com>; Andrew W ilson <awilson@ecbalaw .com>; Andrew Kincaid
        <akincaid@spearsimes.com>; Cynthia Chen <cchen@spearsimes.com>
        Subject: RE : 1:18-cv-09936, Doe v. Trump, Proposed Protective Order
                                                             1
          Case 1:18-cv-09936-LGS Document 118-3 Filed 09/18/19 Page 3 of 8

John,

We object to this iteration of Plaintiffs' proposed new Paragraph 14 of the protective order, as
well. If Plaintiffs wish to seek an order from the Comt limiting Defendants' contact, through
their counsel or othe1wise, with anyone other than represented persons, this needs to be the
subject of proper briefing in the District Comi. Defendants are aware of no authority suppo1ting
such a limitation, and Plaintiffs have tendered none to us, as we requested they do on September
7 when Plaintiffs first raised with Defendants the subject of including such language in the
protective order. Defendants fm1her object to Plaintiffs' proposed new Paragraph 14, in toto, as
unnecessa1y and not appropriate for inclusion in a protective order. Purely for expediency's
sake, Defendants are prepared to agree to Plaintiffs' new Paragraph 14 if it strikes the words "or
any of Plaintiffs' relatives."

If you chose to include Plaintiffs' second formulation of Plaintiffs' new paragraph 14 in any
proposed protective order you submit to the Comt, please state Defendants' objection as it
appears above, for the Comt's benefit and for the record in the event of any appeal.

I am going to be away from my computer for the next few hours. If you decide to ref01mulate
Paragraph 14 again, please could you paste the new paragraph in an email to me, so that I can
read it on my iphone, in addition to attaching a redine to your email?

Thank you.

Joanna



From: John Quinn <jguinn@kaplanhecker.com>
Sent: Sunday, September 8, 2019 12:14 PM
To: Joanna C.Hendon<jhendon@spearsimes.com>
Cc: Roberta Kaplan <rkaplan@kaplanhecker.com>; Alexander Rodney <arodney@kaplanhecker.com>;
Andrew G. Celli <acelli@ecbalaw.com>; Andrew Wilson <awilson@ecbalaw.com>; Andrew Kincaid
<akincaid@spearsimes.com>; Cynthia Chen <cchen@spearsimes.com>
Subject: RE: 1:18-cv-09936, Doe v. Trump, Proposed Protective Order

Joanna:

We've revised the provision in the attached to accommodate your concern. Please let us know if this is
agreeable to Defendants.

Thanks,
John



From: Joanna C. Hendon <jhendon@spearsimes.com>
Sent: Saturday, September 7, 2019 8:58 PM
To: John Quinn <jguinn@kaplanhecker.com>
Cc: Roberta Kaplan <rkaplan@kaplanhecker.com>; Alexander Rodney <arodney@kaplanhecker.com>;
Andrew G. Celli <acelli@ecbalaw.com>; Andrew W ilson <awilson@ecbalaw.com>; Andrew Kincaid


                                                   2
         Case 1:18-cv-09936-LGS Document 118-3 Filed 09/18/19 Page 4 of 8
<akincaid@spearsimes.com>; Cynthia Chen <cchen@spearsimes.com>
Subject: FW: 1:18-cv-09936, Doe v. Trump, Proposed Protective Order

John,

I am amending my note to you (below) in one respect. If you do chose to reference Plaintiffs'
relatives (or any non-party) in your proposed new paragraph 14 of the protective order, please
state our objection, for the Comt' s benefit and for the record on any appeal, as follows:

"With respect to Defendants' proposed edit to the protective order (new paragraph 14),
Defendants object only to the portion of that paragraph that pmports to limit counsel's (or
Defendants') contact with "any of Plaintiffs' relatives." Rule 4.2 of the New York disciplinary
mles bars counsel from contacting or causing others to contact represented persons. Plaintiffs
obviously fall within that categmy, but defense counsel has no information suggesting any of
their relatives does. If and when counsel discovers a person with whom it wishes to speak has
counsel, counsel will abide by that mle. Looking beyond the disciplinaiy rnle, Defendants are
unaware of any authority that would entitle Plaintiffs to limit Defendants and their counsel from
contacting persons before learning they are represented. Finally, Defendants believe new
paragraph 14 to be unnecessaiy in toto and not appropriate for inclusion in a protective
order. Pmely for expediency' s sake, Defendants are prepared to take the position outlined in this
paragraph."

Thank you.

Joanna


From: Joanna C. Hendon
Sent: Saturday, September 7, 2019 5:36 PM
To: 'John Quinn' <jguinn@kaplanhecker.com>; Andrew Kincaid <akincaid@spearsimes.com>; Cynthia
Chen <cchen@spearsimes.com>
Cc: Roberta Kaplan <rkaplan@kaplanhecker.com>; Alexander Rodney <arodney@kaplanhecker.com>;
Andrew G. Celli <acelli@ecbalaw.com>; Andrew Wilson <awilson@ecbalaw.com>
Subject: RE: 1:18-cv-09936, Doe v. Trump, Proposed Protective Order

John,

I'm smprised you are smprised. We sent the Comt yesterday the ve1y protective order Plaintiffs
sent the Comt on August 29, bearing only the two edits we shared with you six weeks ago (on
July 31) and that Robbie approved in open Comt on September 5.

With respect to the edits you now propose (new pai·agraph 14), we object only to the portion that
pmpo1ts to limit our contact with non-patties, that is, with "any of Plaintiffs' relatives." Rule 4.2
of the New York disciplinaiy mles bars counsel from contacting or causing others to contact
represented persons. Plaintiffs obviously fall within that categmy, but we have no infmmation
suggesting any of their relatives does. If and when we discover a person w ith whom we wish to
speak has counsel, we will abide by that rnle. Looking beyond the disciplinaiy rnle, I am
unaware of any authority that would entitle Plaintiffs to limit Defendants and their counsel from
contacting persons before learning they are represented. If you have a case in mind, please send
me the citation. If not, please either omit any reference to the relatives, in which case we have
no objection to the proposed paragraph, or convey to the Comt that Defendants are prepared to
                                                  3
          Case 1:18-cv-09936-LGS Document 118-3 Filed 09/18/19 Page 5 of 8
accept your new edit as long as it is limited to Plaintiffs and makes no reference to their relatives
(or to anyone but Plaintiffs). I should add, we believe new paragraph 14 to be unnecessary, in
toto, and probably not appropriate for inclusion in a protective order. Purely for expediency's
sake, we are prepared to take the position outlined in this parngraph.




Finally, we have differing opinions, understandably, about the urgency of Defendants '
application. I understand your position and I expect you, mine.

Joanna



From: John Quinn <jguinn@kaplanhecker.com>
Sent: Saturday, September 7, 2019 4:05 PM
To: Joanna C. Hendon < jhendon@spearsimes.com>; Andrew Kincaid <akincaid@spearsimes.com>;
Cynthia Chen <cchen@spearsimes.com>
Cc: Roberta Kaplan <rkaplan@kaplanhecker.com>; Alexander Rodney <arodney@kaplanhecker.com>;
Andrew G. Celli <acelli@ecbalaw.com>; Andrew Wilson <aw ilson@ecbalaw .com>
Subject: FW: 1:18-cv-09936, Doe v. Trump, Proposed Protective Order


Joanna:




Turning to the substance, as w e indicated at the conference, we are open to a protective order that
w ould permit Defendants themselves to have access t o Plaintiffs' confidential identity information. But
as w e've also made clear all along, our clients are very concerned about misuse of their identity
information, w hich could lead to all manner of harassment and abuse. Your demand for immediate
production of their social securit y numbers only heightens those concerns. Our discussions w ith our
clients are ongoing, but one addit ional provision w e' d like to include in the protective order is a clear
prohibition on direct contact w ith the plaintiffs. Attached is a draft including such a provision. In light of
your submission last night, w e are compelled by the circumstances to submit this to the Court before
Monday morning, so w e intend t o submit this by email tomorrow afternoon. If you are able t o review



                                                      4
         Case 1:18-cv-09936-LGS Document 118-3 Filed 09/18/19 Page 6 of 8
and get back to us w ith your posit ion by then, we' d be happy to note your posit ion in our email to the
Court.

We will respond to the other proposals set forth in your letter w ith our ow n submission on Monday. It
is fair to say we do not agree to your wholesale rejection of the Court's considered approach to t hese
issues.

-John


John Quinn I Kaplan Hecker & Fink LLP
350 Fifth Avenue I Suite 7110
New York, New York 10118
(W) 212.763.0886 I (M) 610.952-4726
iguinn@kaplanhecker.com




From: Andrew Kincaid <akincaid@spearsimes.com>
Sent: Friday, September 6, 2019 8:21 PM
To: Schofield NYSDChambers@nysd.uscourts.gov
Cc: Alexander Rodney <arodney@kaplanhecker.com>; acelli@ecbalaw.com; dberman@ecbalaw.com;
Emily Cole <ecole@kaplanhecker.com>; John Quinn <jquinn@kaplanhecker.com>; Joshua Matz
<jmatz@kaplanhecker.com>; krosenfeld@ecbalaw.com; Matthew Craig <mcraig@kaplanhecker.com>;
awilson@ecbalaw.com; Roberta Kaplan <rkaplan@kaplanhecker.com>; Joanna C. Hendon
<jhendon@spearsimes.com>; Cynthia Chen <cchen@spearsimes.com>
Subject: 1:18-cv-09936, Doe v. Trump, Proposed Protective Order

Dear Judge Schofield,

Purs uant t o the Court's Order of September 5, 2019 [ECF No. 106] please find attached a
proposed Protective Order referenced at pa ge 1 of E CF 108 , filed t oday.


Best regards,

Andrew L. Kincaid
Spears & Imes LLP
51 Madison Avenue
New York, NY 10010
Direct: (212) 897-4489
Fax: (212) 213-0849
akincaid@spearsimes .com




The information (including any attachments) contained in this electronic message is confidential and
intended only for the use of the individual or entity named above. If the reader of this message is not the
intended recipient, or the employee or agent responsible to deliver it to the intended recipient , you are
hereby notified that any dissemination, distribution, or copying of this communication is strictly prohibited.
If you have received this communication in error, please immediately notify us by telephone at (212) 213-
6996.

The information contained in this electronic mail message is privileged and confidential and is or may be
protected by the attorney-client privilege, the work product doctrine, joint defense privileges, trade secret
protections, and/or other applicable protections from disclosure. The sender of this electronic mail
                                                      5
                   Case 1:18-cv-09936-LGS Document 118-3 Filed 09/18/19 Page 7 of 8
        message intends to preserve the confidentiality of the enclosed information and does not waive any
        applicable privilege or protection from disclosure. Thank you .


        This email and its attachments may contain information that is confidential and/or protected from disclosure by the attorney-client,
        work product or other applicable legal privilege. If you are not the intended recipient of the email, please be aware that any
        unauthorized review, use, disclosure, dissemination, distribution, or copying of this communication, or any of its contents, is strictly
        prohibited. If you have received this communication in error, please notify the sender immediately and destroy all copies of the
        message from your computer system. Thank you.




        The information (including any attachments) contained in this electronic message is confidential and
        intended only for the use of the individual or entity named above. If the reader of this message is not the
        intended recipient, or the employee or agent responsible to deliver it to the intended recipient , you are
        hereby notified that any dissemination, distribution, or copying of this communication is strictly prohibited.
        If you have received this communication in error, please immediately notify us by telephone at (212) 213-
        6996.

        The information contained in this electronic mail message is privileged and confidential and is or may be
        protected by the attorney-client privilege, the work product doctrine, joint defense privileges, trade secret
        protections, and/or other applicable protections from disclosure. The sender of this electronic mail
        message intends to preserve the confidentiality of the enclosed information and does not waive any
        applicable privilege or protection from disclosure. Thank you .


        This email and its attachments may contain information that is confidential and/or protected from disclosure by the attorney-client,
        work product or other applicable legal privilege. If you are not the intended recipient of the email, please be aware that any
        unauthorized review, use, disclosure, dissemination, distribution, or copying of this communication, or any of its contents, is strictly
        prohibited. If you have received this communication in error, please notify the sender immediately and destroy all copies of the
        message from your computer system. Thank you.




        The information (including any attachments) contained in this electronic message is confidential and
        intended only for the use of the individual or entity named above. If the reader of this message is not the
        intended recipient, or the employee or agent responsible to deliver it to the intended recipient , you are
        hereby notified that any dissemination, distribution, or copying of this communication is strictly prohibited.
        If you have received this communication in error, please immediately notify us by telephone at (212) 213-
        6996.

        The information contained in this electronic mail message is privileged and confidential and is or may be
        protected by the attorney-client privilege, the work product doctrine, joint defense privileges, trade secret
        protections, and/or other applicable protections from disclosure. The sender of this electronic mail
        message intends to preserve the confidentiality of the enclosed information and does not waive any
        applicable privilege or protection from disclosure. Thank you .


        This email and its attachments may contain information that is confidential and/or protected from disclosure by the attorney-client,
        work product or other applicable legal privilege. If you are not the intended recipient of the email, please be aware that any
        unauthorized review, use, disclosure, dissemination, distribution, or copying of this communication, or any of its contents, is strictly
        prohibited. If you have received this communication in error, please notify the sender immediately and destroy all copies of the
        message from your computer system. Thank you.




The information (including any attachments) contained in this electronic message is confidential and intended only for the
use of the individual or entity named above. If the reader of this message is not the intended recipient, or t he employee or
agent responsible to deliver it to the intended recipient, you are hereby notified that any dissemination, distribution, or
copying of this communication is strictly prohibited. If you have received this communication in error, please immediately
notify us by telephone at (212) 213-6996.

The information contained in this electronic mail message is privileged and confidential and is or may be protected by the
                                                                            6
                 Case 1:18-cv-09936-LGS Document 118-3 Filed 09/18/19 Page 8 of 8
attorney-client privilege, the work product doctrine, joint defense privileges, trade secret protections, and/or other
applicable protections from disclosure. The sender of this electronic mail message intends to preserve the confidentiality
of the enclosed information and does not waive any applicable privilege or protection from disclosure. Thank you.




                                                             7
